Citation Nr: 1503678	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-33 012	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected headaches.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for abnormal weight loss.

4.  Entitlement to service connection for a cardiovascular condition.

5.  Entitlement to service connection for major depression.

6.  Entitlement to a compensable disability rating for right ear hearing loss.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for left ear hearing loss.

9.  Entitlement to service connection for diabetes mellitus type II.

10.  Entitlement to service connection for gum disease.

11.  Entitlement to service connection for right upper thigh residual wound.

12.  Entitlement to a disability rating in excess of 20 percent for left forearm fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971 and from October 1990 to April 1991.  The Veteran had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2007 substantive appeal, the Veteran declined a Board hearing in connection with his appeal.  However, he continued to file additional claims, and in July 2013, the Veteran filed another substantive appeal (VA Form 9) in which he requested a travel board hearing.  In an August 2014 letter, VA informed the Veteran that he had been placed on the list of persons wishing to appear before the travel section.  A subsequent notification letter explicitly notified him, with respect to requests for Board hearings:  "If you have already asked for a hearing..., [y]ou do not have to repeat your request."

Applicable regulations specify that the Veteran request a hearing before the Board "when submitting the substantive appeal (VA Form 9) or anytime thereafter, subject to the restrictions in Rule 1304."  38 C.F.R. § 20.703.  Rule 1304 provides that a Veteran may file a request for a Board hearing within 90 days from notification of certification of his appeal to the Board or prior to the Board's decision, "whichever comes first."  38 C.F.R. § 20.1304 (2014) (but permitting a request for a hearing more than 90 days after notice of certification when the appellant demonstrates "good cause for the delay").  In December 2014, the Veteran's representative reiterated the request for a travel board hearing while noting VA's prior acknowledgement of the request.

When certifying the case to the Board, the RO noted on the VA Form 8 that a hearing had been requested for the second appeal filed, implying that perhaps VA could proceed with the issues from the first appeal, while scheduling a hearing for the issues from the second appeal.  This would be an acceptable resolution in certain circumstances, except that in the 2013 appeal form, the Veteran referred back to his 2010 appeal, stating that he wished to continue his appeals but would sign another VA For 9.  It is not clear, then, that his hearing request pertained only to the new issues, or whether his intent was to request a hearing on all issues pending on appeal, including those from 2010. 

The Veteran's July 2013 pre-certification request was timely under applicable regulations.  38 C.F.R. § 20.703.  Because the Veteran's request for a Travel Board hearing was timely, the Board must grant his request.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


